*792OPINION AND ORDER
On July 26, 2000, a Perry County Circuit Court jury convicted Respondent, John Mark Barger, of Possession of a Controlled Substance, First Degree. The jury sentenced him to one year in the penitentiary, a felony under KRS 500.080. The Kentucky Bar Association (KBA) moves this Court to enter a public order confirming Respondent’s suspension from the practice of law in this Commonwealth since July 27, 2000.
Supreme Court Rule 3.166(1) states that any member of the bar who “pleads guilty or is convicted by a judge or jury of a felony ... shall be automatically suspended ... beginning on the day following the ... finding of guilt.” The rule further states that the suspension will continue indefinitely until “dissolved or superseded by order of the Court.” SCR 3.166(1).
This Court takes notice of the fact that Respondent was found guilty of the above charge on July 26, 2000; no motion has been filed to dissolve or modify the suspension pursuant to SCR 3.166(1).
Wherefore, Respondent, John Mark Barger, having been automatically suspended from the practice of law in this Commonwealth on July 27, 2000 incident to his felony conviction, the request of the KBA for entry of an order memorializing such suspension for the purpose of notice to the members of the legal community and to the public is granted.
Pursuant to SCR 3.166(1), Respondent’s suspension shall remain in effect until dissolved or superseded by order of this Court.
To the extent that he has not already done so, Respondent shall, under this rule, notify all clients in writing of his inability to continue to represent them and shall furnish copies of all such letters to the Director of the KBA. These letters shall be mailed to the respective clients within ten (10) days after the plea of guilty, conviction by judge, or jury, or entry of judgment has been made. Respondent shall make arrangements to return all active files to the client or new counsel and shall return all unearned attorney fees and client property to the client and shall advise the Director of such arrangements within the ten (10) day period.
LAMBERT, C.J., COOPER, GRAVES, JOHNSTONE, KELLER and WINTERSHEIMER, JJ„ concur.
STUMBO, J., not sitting.'
ENTERED: September 28, 2000.
/s/ Joseph E. Lambert
CHIEF JUSTICE